Exhibit *10.5(45)

 

FORM
rTSR PSU Award – Standard Form

MGM RESORTS INTERNATIONAL

PERFORMANCE SHARE UNITS AGREEMENT

 

 

Target No. of Performance Share Units: [●]

This Agreement (including its Exhibits, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and [●] (the “Participant”) with an effective date of [●] (the
“Effective Date”).

RECITALS

A. The Board of Directors of the Company (the “Board”) has adopted the Company’s
2005 Omnibus Incentive Plan, as amended (the “Plan”), which provides for the
granting of Performance Share Units (as that term is defined in Section 1 below)
to selected service providers. Capitalized terms used and not defined in this
Agreement shall have the same meanings as in the Plan.

B. The Board believes that the grant of Performance Share Units will stimulate
the interest of selected employees in, and strengthen their desire to remain
with, the Company or a Parent or Subsidiary (as those terms are hereinafter
defined).

C. The Compensation Committee of the Board (the “Committee”) has authorized the
grant of Performance Share Units to the Participant pursuant to the terms of the
Plan and this Agreement.

D. The Committee and the Participant intend that the Plan and this Agreement
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and shall supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied, and
including, without limitation, any employment agreement between the Participant
and the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) whether previously entered into, currently effective or
entered into in the future) which relate to the subject matter hereof.
Notwithstanding anything herein to the contrary, with respect to James J.
Murren, the terms of his Current Employment Agreement shall control with respect
to the treatment of this award upon a termination due to Retirement, death or
Disability in lieu of the terms set forth herein.

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1. Definitions.

1.1 “Beginning Average Share Price” means the average closing price of either
(a) the Shares or (b) the stock of a member of the Comparison Group, as
applicable, in any such case over the sixty (60) calendar day period ending on
the Effective Date.

1.2 “Bankrupt Comparator Entity” means a company that is a member of the
Comparison Group as of the Effective Date and that becomes subject to any of the
following conditions during the Performance Period: (a) bankruptcy,
(b) liquidation, (c) dissolution or (d) other than as part of a merger,
acquisition or similar corporate transaction, cessation of business operations.
Determinations with respect to a Bankrupt Comparator Entity shall be made by the
Committee in its sole discretion.

 

--------------------------------------------------------------------------------

 

1.3 “Business Contacts” means the names, addresses, contact information or any
information pertaining to any persons, advertisers, suppliers, vendors,
independent contractors, brokers, partners, employees, entities, patrons or
customers (excluding Employer’s Trade Secrets, which are protected from
disclosure in accordance with Section 3.11 below) upon whom or which a
Participant: contacted or attempted to contact in any manner, directly or
indirectly, or which Employer reasonably anticipated a Participant would contact
within six months of a Participant’s last day of employment at Employer, or with
whom or which a Participant worked or attempted to work during Participant’s
employment by Employer.

1.4 “Change of Control” means:

A. the date that a reorganization, merger, consolidation, recapitalization, or
similar transaction is consummated, unless: (i) at least 50% of the outstanding
voting securities of the surviving or resulting entity (including, without
limitation, an entity which as a result of such transaction owns the Company
either directly or through one or more subsidiaries) (“Resulting Entity”) are
beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the outstanding voting securities of the Corporation
immediately prior to such transaction in substantially the same proportions as
their beneficial ownership, immediately prior to such transaction, of the
outstanding voting securities of the Corporation and (ii) immediately following
such transaction no person or persons acting as a group beneficially owns
capital stock of the Resulting Entity possessing thirty-five percent (35%) or
more of the total voting power of the stock of the Resulting Entity;

B. the date that a majority of members of the Company’s Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board before the date of
the appointment or election;

C. the date that any one person, or persons acting as a group, acquires (or has
or have acquired as of the date of the most recent acquisition by such person or
persons) beneficial ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company; or

D. the date that any one person acquires, or persons acting as a group acquire
(or has or have acquired as of the date of the most recent acquisition by such
person or persons), assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.

1.5 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of the Plan and this Agreement, references to sections of the
Code shall be deemed to include references to any applicable regulations
thereunder and any successor or similar provision.

1.6 “Comparison Group” means the S&P 500 as constituted as of the Effective
Date. Determinations with respect to the Comparison Group shall be made by the
Committee in its sole discretion.

1.7 “Competitor” means any person, corporation, partnership, limited liability
company or other entity which is either directly, indirectly or through an
affiliated company, engaged in or proposes to engage in the development,
ownership, operation or management of (i) gaming facilities; (ii) convention or
meeting facilities; or (iii) one or more hotels if any such hotel is connected
in any way, whether physically or by business association, to a gaming
establishment and, further, where Competitor’s activities are within a 150 mile
radius of any location where any of the foregoing facilities, hotels, or venues
are, or are proposed to be, owned, operated, managed or developed by the
Employer.

1.8 “Confidential Information” means all Trade Secrets, Business Contacts,
business practices, business procedures, business processes, financial
information, contractual relationships, marketing practices and procedures,
management policies and procedures, and/or any other information of the Employer
or otherwise regarding the Employer’s operations and/or Trade Secrets or those
of any member of the Employer and all information maintained or entered on any
database, document or report set forth on Exhibit C hereto or any other loyalty,
hotel, casino or other customer database or system, irrespective of whether such
information is used by Participant during Participant’s employment by the
Employer.

2

 

--------------------------------------------------------------------------------

 

1.9 “Current Employment Agreement” means the Participant’s employment agreement
with the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) in effect as of the applicable date of determination.

1.10 “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Employer.

1.11 “Employer” means the Company, the Subsidiaries and any Parent and
affiliated companies.

1.12 “Employer’s Good Cause” shall have the meaning given such term or a
comparable term in the Current Employment Agreement; provided, that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Employer’s Good Cause” means:

A. Participant’s failure to abide by the Employer’s policies and procedures,
misconduct, insubordination, inattention to the Employer’s business, failure to
perform the duties required of the Participant up to the standards established
by the Employer’s senior management, or material breach of the Current
Employment Agreement, which failure or breach is not cured by the Participant
within ten (10) days after written notice thereof from the Employer specifying
the facts and circumstances of the alleged failure or breach, provided, however,
that such notice and opportunity to cure shall not be required if, in the good
faith judgment of the Board, such breach is not capable of being cured within
ten (10) days;

B. Participant’s failure or inability to apply for and obtain any license,
qualification, clearance or other similar approval which the Employer or any
regulatory authority which has jurisdiction over the Employer requests or
requires that the Participant obtain;

C. the Employer is directed by any governmental authority in Nevada, Michigan,
Mississippi, Illinois, Macau S.A.R., or any other jurisdiction in which the
Employer is engaged in a gaming business or where the Employer has applied to
(or during the term of the Participant’s employment under the Current Employment
Agreement, may apply to) engage in a gaming business to cease business with the
Participant;

D. the Employer determines, in its reasonable judgment, that the Participant
was, is or might be involved in, or is about to be involved in, any activity,
relationship(s) or circumstance which could or does jeopardize the Employer’s
business, reputation or licenses to engage in the gaming business; or

E. any of the Employer’s gaming business licenses are threatened to be, or are,
denied, curtailed, suspended or revoked as a result of the Participant’s
employment by the Employer or as a result of the Participant’s actions.

1.13 “Ending Average Share Value” means the sum of (a) the average closing price
of either (i) the Shares or (ii) the stock of a member of the Comparison Group,
as applicable, in any such case over the sixty (60) calendar day period ending
on the last day of the Performance Period plus (b) the sum of all dividends paid
on (x) a Share or (y) a share of stock, as applicable, in any such case during
the Performance Period (assuming such dividends are reinvested in Shares or
stock, as applicable); provided, however, that in the event of a Change of
Control prior to the third anniversary of the Effective Date, the “Ending
Average Share Value” for purposes of the Company shall equal the sum of (I) the
price per share of the Company’s Shares to be paid to the holders thereof in
accordance with the definitive agreement governing the transaction constituting
the Change of Control (or, in the absence of such agreement, the closing price
per Share for the last trading day prior to the consummation of the Change of
Control) and (II) the sum of all dividends paid on a Share during the
Performance Period (assuming such dividends are reinvested in Shares).

1.14 “Fair Market Value” or “FMV” shall have the meaning set forth for such term
in the Plan.

3

 

--------------------------------------------------------------------------------

 

1.15 “Merged Comparator Entity” means a company, other than a Bankrupt
Comparator Entity, that is a member of the Comparison Group as of the Effective
Date but that ceases to have a class of equity securities that is both
registered under the Securities Exchange Act of 1934 and actively traded on a
U.S. public securities market during the Performance Period. Determinations with
respect to a Merged Comparator Entity shall be made by the Committee in its sole
discretion.

1.16 “Parent” means a parent corporation as defined in Section 424(e) of the
Code.

1.17 “Participant’s Good Cause” shall have the meaning given such term or a
comparable term in the Current Employment Agreement; provided, that if there is
no Current Employment Agreement or if such agreement does not include such term
or a comparable term, “Participant’s Good Cause” means:

A. The failure of the Employer to pay the Participant any compensation when due;
or

B. A material reduction in the scope of duties or responsibilities of the
Participant or any reduction in the Participant’s salary.

If a breach constituting Participant’s Good Cause occurs, the Participant shall
give the Employer thirty (30) days’ advance written notice specifying the facts
and circumstances of the alleged breach. During such thirty (30) day period, the
Employer may either cure the breach (in which case such notice will be
considered withdrawn) or declare that the Employer disputes that Participant’s
Good Cause exists, in which case Participant’s Good Cause shall not exist until
the dispute is resolved in accordance with the methods for resolving disputes
specified in Exhibit A hereto.

1.18 “Performance Period” means the period beginning on the Effective Date and
ending on third anniversary thereof or, if earlier, the date of consummation of
a Change of Control.

1.19 “Performance Share Units” means an award of Performance Share Units granted
to a Participant pursuant to Article 9 of the Plan.

1.20 “Restrictive Period” means the twelve (12) month period immediately
following the Participant’s date of termination.

1.21 “Retirement” means termination of employment with the Employer at a time
when Participant’s age plus years of service with the Employer is equal to or
greater than 65; provided that, (i) Participant is at least age 55, (ii)
Participant has at least 5 years of service with Employer and (iii) Participant
has given the Employer at least ninety (90) days’ notice of termination.

1.22 “Section 409A” means Code Section 409A, the regulations thereunder
promulgated by the United States Department of Treasury and other guidance
issued thereunder.

1.23 “Share” means the Company’s common stock, $.01 per share.

1.24 “Subsidiary” means a subsidiary corporation of the Company as defined in
Section 424(f) of the Code or corporation or other entity, whether domestic or
foreign, in which the Company has or obtains a proprietary interest of more than
fifty percent (50%) by reason of stock ownership or otherwise.

1.25 “Total Shareholder Return” or “TSR” means, with respect to (a) the Company
or (b) any member of the Comparison Group (but, for avoidance of doubt,
excluding any Merged Comparator Entity), the quotient of the Ending Average
Share Value over the Beginning Average Share Price for the applicable entity,
expressed as a percentage return; provided, however, that TSR for a Bankrupt
Comparator Entity will be negative one hundred percent (-100%). Determinations
with respect to TSR shall be made by the Committee in its sole discretion.

1.26 “Trade Secrets” are defined in a manner consistent with the broadest
interpretation of Nevada law. Trade Secrets shall include, without limitation,
Confidential Information, formulas, inventions, patterns,

4

 

--------------------------------------------------------------------------------

 

compilations, vendor lists, customer lists, contracts, business plans and
practices, marketing plans and practices, financial plans and practices,
programs, devices, methods, know-hows, techniques or processes, any of which
derive economic value, present or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who may or
could obtain any economic value from its disclosure or use, including but not
limited to the general public.

1.27 “Vesting Period” means the period of time from the date of this Agreement
until the end of the Performance Period.

2. Grant to Participant. The Company hereby grants to the Participant, subject
to the terms and conditions of the Plan and this Agreement, a target award of
[●] Performance Share Units (the “Target Award”). Except as otherwise set forth
in the Plan or this Agreement, (i) the grant of Performance Share Units
represents the right to receive a percentage of the Target Award upon vesting of
such Performance Share Units, with each Performance Share Unit that vests
representing the right to receive one (1) Share upon vesting thereof,
(ii) unless and until the Performance Share Units have vested in accordance with
the terms of this Agreement, the Participant shall not have any right to
delivery of the Shares underlying such Performance Share Units or any other
consideration in respect thereof, and (iii) the portion of the Target Award that
vests hereunder shall be paid to the Participant as set forth in Section 3
hereof.

3. Terms and Conditions.

3.1 Vesting.

(i) Subject to Section 3.3 herein, a percentage of the Target Award shall vest
as set forth in the table below based on the Company’s percentile rank of TSR
against the Comparison Group over the Performance Period; provided, however,
that, notwithstanding anything herein to the contrary, if the Company’s absolute
TSR is negative during the Performance Period and the Relative TSR Percentile is
below the 75th percentile, the maximum portion of the Target Award that shall be
eligible for vesting in accordance with the following table shall be 100%.

 

 

 

 

 

 

Performance Level

  

Relative TSR Percentile

  

Vested % of Target Award

Maximum

  

75th or greater

  

150%

Target

  

50th

  

100%

Threshold

  

25th

  

50%

(ii) In no event shall the Participant be awarded more than 150% of the Target
Award. If the Company’s percentile rank of TSR is below the 25th percentile, no
portion of the Target Award will vest.

(iii) If the Company’s percentile rank of TSR should fall between two of the
percentiles set forth above, the percentage of the Target Award that shall vest
shall be determined based on straight-line interpolation between the applicable
figures.

(iv) Any Performance Share Units that are not vested as of the last day of the
Performance Period shall immediately be forfeited and cancelled without
consideration.

3.2 Payment. Any Performance Share Units which vest in accordance with
Section 3.1 (following application of Section 3.3), and any Dividend Equivalent
Rights which vest as set forth on Exhibit B hereto, shall be paid to the
Participant in Shares, less applicable withholding taxes, within thirty
(30) days following the last day of the Performance Period; provided, that any
fractional Shares shall be paid in cash.

3.3 Termination of Service. Upon termination of employment (or other service)
with the Employer for any reason on or prior to the last day of the Performance
Period, the Performance Share Units shall be forfeited without any
consideration; provided, however, that, (i) upon termination of employment by
the Employer without Employer’s Good Cause or by the Participant with
Participant’s Good Cause, a pro-rata portion of the Performance Share Units, if
any, that would have become vested (but for such termination) under the schedule
determined in Section 3.1 herein, shall vest, such proration determined based on
the number of days Participant was employed

5

 

--------------------------------------------------------------------------------

 

during the Performance Period plus an additional twelve (12) months (or, if
shorter, through the end of the Performance Period), and, together with any
Dividend Equivalent Rights which vest as set forth on Exhibit B hereto, shall be
paid on the same schedule determined in Section 3.2 herein, (ii) upon
termination of employment due to the Participant’s Retirement, so long as the
date of termination is at least 6 months following the Effective Date, aa
pro-rata portion of the Performance Share Units, if any, that would have become
vested (but for such termination) under the schedule determined in Section 3.1
herein, shall vest, such proration determined based on the number of days
Participant was employed during the Performance Period, and, together with any
Dividend Equivalent Rights which vest as set forth on Exhibit B hereto, shall be
paid on the same schedule determined in Section 3.2 herein, and (iii) upon
termination of employment due to the Participant’s death or Disability, the
Performance Share Units, if any, that would have become vested under the
schedule determined in Section 3.1 herein if the Performance Period ended on the
date of termination (rather than the third anniversary of the Effective Date)
shall vest, and, together with any Dividend Equivalent Rights which vest as set
forth on Exhibit B hereto, shall be paid to the Participant within thirty (30)
days following the date of termination. Any continued vesting provided for in
the preceding sentence shall immediately cease and unvested Performance Share
Units shall be forfeited in the event the Participant breaches any
post-termination covenant with the Company or its affiliate in an employment
agreement or set forth in Section 3.11 below (after taking into account any
applicable cure period).

Notwithstanding anything herein to the contrary, if Participant qualifies at the
time of termination of employment for both a termination of employment due to
Retirement (determined without regard to the 90-day notice requirement) and a
termination by the Employer without Employer’s Good Cause, Participant shall be
permitted to designate whether Participant’s employment is due to Participant’s
Retirement or by the Employer without Employer’s Good Cause.

3.4 Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the Target Award up to the maximum amount described in Section 3.1
above, at any time, subject to the terms of the Plan and this Agreement and
Section 409A. If so accelerated, the Performance Share Units will be considered
as having vested as of the date specified by the Committee or an applicable
written agreement, but the Committee will have no right to accelerate any
payment under this Agreement if such acceleration would cause this Agreement to
fail to comply with, or give rise to any tax, penalty or interest under,
Section 409A.

3.5 Stockholder Rights and Dividend Equivalents.

A. Participant will have no rights as a stockholder with respect to any Shares
subject to Performance Share Units until the Performance Share Units have vested
and Shares relating thereto have been issued and recorded on the records of the
Company or its transfer agent or registrars.

B. Notwithstanding the foregoing, this award shall accrue dividend equivalents
with respect to dividends that would otherwise be paid on the Shares underlying
the award during the period from the date of grant to the date such Performance
Share Unit is earned and the underlying Shares delivered. On each dividend
payment date during such period, the award shall accrue a target number of
dividend equivalents equal to (A) the sum of (i) the number of Performance Share
Units subject to the Target Award, plus (ii) the number of dividend equivalents
previously accrued, multiplied by (B) the applicable per-share dividend amount
and divided by (C) the then-current Fair Market Value. The dividend equivalent
shall be subject to the same vesting, settlement and other conditions applicable
to the Performance Share Units on which such dividend equivalents are accrued.
As such, the determination of the number of dividend equivalents which vest and
are payable pursuant to the award shall be determined as the product of (a) the
sum of all dividend equivalents determined in accordance with this Section
3.5(ii) and (b) a fraction equal to (i) the number of Performance Share Units
which vest in accordance with the terms of this Agreement divided by (ii) the
number of Performance Share Units subject to the Target Award.

3.6 Limits on Transferability. The Performance Share Units granted under this
Agreement may be transferred solely to a trust in which the Participant or the
Participant’s spouse control the management of the assets. With respect to
Performance Share Units, if any, that have been transferred to a trust,
references in this Agreement to vesting related to such Performance Share Units
shall be deemed to include such trust. Any transfer of Performance Share Units
shall be subject to the terms and conditions of the Plan and this Agreement and
the transferee shall be subject to the same terms and conditions as if it were
the Participant. No interest of the Participant

6

 

--------------------------------------------------------------------------------

 

under this Agreement shall be subject to attachment, execution, garnishment,
sequestration, the laws of bankruptcy or any other legal or equitable process.

3.7 Adjustments. If there is any change in the Shares by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of Shares, or any similar change affecting the Shares
the Committee will make appropriate and proportionate adjustments (including
relating to the Shares, other securities, cash or other consideration which may
be acquired upon vesting of the Performance Share Units) that it deems necessary
to the number and class of securities subject to the Performance Share Units and
any other terms of this Agreement. Any adjustment so made shall be final and
binding upon the Participant.

3.8 No Right to Continued Performance of Services. The grant of the Performance
Share Units does not confer upon the Participant any right to continue to be
employed by the Company or any of its affiliates (including, without limitation,
any Parent or Subsidiary) nor may it interfere in any way with the right of the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) for which the Participant performs services to terminate the
Participant’s employment at any time.

3.9 Compliance With Law and Regulations. The grant and vesting of Performance
Share Units and the obligation of the Company to issue Shares under this
Agreement are subject to all applicable federal and state laws, rules and
regulations, including those related to disclosure of financial and other
information to the Participant and to approvals by any government or regulatory
agency as may be required. The Company shall not be required to issue or deliver
any certificates for Shares prior to (A) the listing of such shares on any stock
exchange on which the Shares may then be listed and (B) the completion of any
registration or qualification of such shares under any federal or state law, or
any rule or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.

3.10 Corporate Transaction. Upon the occurrence of a reorganization, merger,
consolidation, recapitalization, or similar transaction, unless otherwise
specifically prohibited under applicable laws or by the applicable rules and
regulations of any governing governmental agencies or national securities
exchanges, the Committee is authorized (but not obligated) to make adjustments
in the terms and conditions of the Performance Share Units, including without
limitation the following (or any combination thereof): (i) continuation or
assumption of the Performance Share Units by the Company (if it is the surviving
company or corporation) or by the surviving company or corporation or its
parent; (ii) substitution by the surviving company or corporation or its parent
of an award with substantially the same terms for the Performance Share Units;
(iii) accelerated vesting with respect to the Performance Share Units
immediately prior to the occurrence of such event and payment to the Participant
within thirty (30) days thereafter; and (iv) cancellation of all or any portion
of the Performance Share Units for fair value (in the form of cash or its
equivalent (e.g., by check), other property or any combination thereof) as
determined in the sole discretion of the Committee and which value may be zero
(if the value of the underlying stock is zero), and payment to the Participant
within thirty (30) days thereafter.

3.11 Participant Covenants. The Participant acknowledges that, in the course of
performing his or her responsibilities to the Employer, the Participant will
form relationships and become acquainted with Confidential Information. The
Participant further acknowledges that such relationships and the Confidential
Information are valuable to the Employer, and the restrictions on his or her
future employment contained in this Section 3.11, if any, are reasonably
necessary in order for the Employer to remain competitive in its various
businesses. In consideration of the benefits provided under this Agreement
(including, but not limited to, the potential vesting continuation or
acceleration under Section 3.3 hereof), and in recognition of the Employer’s
heightened need for protection from abuse of relationships formed or
Confidential Information garnered during the Participant’s employment with the
Employer, Participant hereby agrees to the following covenants as a condition of
receipt of the benefits provided under this Agreement:

A. Non-Competition. During the entire Restrictive Period, the Participant shall
not directly or indirectly be employed by, provide consultation or other
services to, engage in, participate in or otherwise be connected in any way with
any “Competitor” in any capacity that is the same, substantially the same or
similar to the position or capacity (irrespective of title or department) as
that held at any time during Participant’s employment with the Company. During
the entire Vesting Period, if the Participant directly or indirectly becomes
employed by, provides consultation or other services to, engages in,
participates in or otherwise becomes connected in any way

7

 

--------------------------------------------------------------------------------

 

with any “Competitor”, the continued vesting provided for under Section 3.3 of
this Agreement will immediately terminate and all of such Participant’s then
outstanding Performance Share Units will immediately terminate and be forfeited
as of the date Participant becomes employed by or otherwise associated in any
way with a Competitor.  

B. Non-Solicitation.  In addition, during the Restrictive Period under this
Section 3.11: (A) the Participant will not call on, solicit, induce to leave
and/or take away, or attempt to call on, solicit, induce to leave and/or take
away, any Business Contacts of Employer, and (B) the Participant will not
approach, solicit, contract with or hire any current Business Contacts of
Employer or entice any Business Contact to cease his/her/its relationship with
Employer or end his/her employment with Employer, without the prior written
consent of Company, in each and every instance, such consent to be within
Company’s sole and absolute discretion. During the entire Vesting Period, if the
Participant (x) calls on, solicits, induces to leave and/or takes away, or
attempts to call on, solicit, induce to leave and/or take away, any Business
Contacts of Employer or (y) approaches, solicits, contracts with or hires any
current Business Contacts of Employer or entices any Business Contact to cease
his/her/its relationship with Employer or end his/her employment with Employer,
without the prior written consent of Company, the continued vesting provided for
under Section 3.3 of this Agreement will immediately terminate and all of such
Participant’s then outstanding Performance Share Units will immediately
terminate and be forfeited as of the date of such action.  

C. Non-Disclosure and Confidentiality.  The Participant will not make known to
any Competitor and/or any member, manager, officer, director, employee or agent
of a Competitor, the Business Contacts of Employer.  The Participant further
covenants and agrees that at all times during Participant’s employment with the
Company, and at all times thereafter, Participant shall not, without the prior
written consent of the Company’s Chief Executive Officer, Chief Operating
Officer or General Counsel in each and every instance—such consent to be within
the Company’s sole and absolute discretion—use, disclose or make known to any
person, entity or other third party outside of the Employer any Confidential
Information belonging to Employer or its individual members.  Notwithstanding
the foregoing, the provisions of this paragraph shall not apply to Confidential
Information: (A) that is required to be disclosed by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) in any litigation, arbitration, mediation or legislative
hearing, with jurisdiction to order Participant to disclose or make accessible
any information, provided, however, that Participant provides Company with ten
(10) days’ advance written notice of such disclosure to enable Company to seek a
protective order or other relief to protect the confidentiality of such
Confidential Information; (B) that becomes generally known to the public or
within the relevant trade or industry other than due to Participant’s or any
third party’s violation of this Section 3.11 or other obligation of
confidentiality; or (C) that becomes available to Participant on a
non-confidential basis from a source that is legally entitled to disclose it to
Participant.

D. Forfeiture.  It is a condition to the receipt of any benefits under this
Agreement that, in the event of any breach of the Participant’s obligations
under this Section 3.11, the continued vesting provided for under Section 3.3 of
this Agreement will immediately terminate and all of the Participant’s then
outstanding Performance Share Units will immediately terminate and be forfeited
as of the date the Company determines that such a breach has occurred.

Nothing contained in this Section 3.11 limits or otherwise prohibits the
Participant from filing a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Further, this Section 3.11 does not limit the Participant’s ability
to communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information (subject to the paragraph
below), without notice to the Company. This Section 3.11 does not limit the
Participant’s right to receive an award for information provided to any
Government Agencies.

Notwithstanding anything to the contrary in this Section 3.11 or otherwise,
pursuant to the Defend Trade Secrets Act of 2016, the Company hereby advises the
Participant as follows:  (A) an individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (i) is made (a) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (b)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or

8

 

--------------------------------------------------------------------------------

 

other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and  (B) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (i) files any document containing the
trade secret under seal; and (ii) does not disclose the trade secret, except
pursuant to court order.  

The Participant agrees to notify the Company immediately of any other persons or
entities for whom he or she works or provide services within the Vesting Period
(excluding occasional consulting services for a non-Competitor, and similar
activities), and to provide such information as the Company may reasonably
request regarding such work or services during the Vesting Period within a
reasonable time following such request. If the Participant fails to provide such
notice or information, which failure is not cured by you within thirty (30) days
after written notice thereof from the Company, any right to continued vesting
under Section 3.3 shall immediately cease. The Participant further agrees to
promptly notify the Company, within the Vesting Period, of any contacts made by
any Competitor which concern or relate to an offer to employ the Participant or
for the Participant to provide consulting or other services during the Vesting
Period.

4. Investment Representation. The Participant must, within five (5) days of
demand by the Company furnish the Company an agreement satisfactory to the
Company in which the Participant represents that the Shares acquired upon
vesting are being acquired for investment. The Company will have the right, at
its election, to place legends on the certificates representing the Shares so
being issued with respect to limitations on transferability imposed by federal
and/or state laws, and the Company will have the right to issue “stop transfer”
instructions to its transfer agent.

5. Participant Bound by Plan. The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof
as amended from time to time.

6. Withholding. The Company or any Parent or Subsidiary shall have the right and
is hereby authorized to withhold, any applicable withholding taxes in respect of
the Performance Share Units awarded by this Agreement, their grant, vesting or
otherwise, and to take such other action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such withholding
taxes, which may include, without limitation, reducing the number of shares
otherwise distributable to the Participant by the number of Shares whose Fair
Market Value is equal to the amount of tax required to be withheld by the
Company or a Parent or Subsidiary as a result of the vesting or settlement or
otherwise of the Performance Share Units.

7. Notices. Any notice hereunder to the Company must be addressed to: MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention: 2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to the Participant must be addressed to the Participant at the Participant’s
last address on the records of the Company, subject to the right of either party
to designate at any time hereafter in writing some other address. Any notice
shall be deemed to have been duly given on personal delivery or three (3) days
after being sent in a properly sealed envelope, addressed as set forth above,
and deposited (with first class postage prepaid) in the United States mail.

8. Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter hereof and shall
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied, and including, without limitation,
any employment agreement between the Participant and the Company or any of its
affiliates (including, without limitation, any Parent or Subsidiary) whether
previously entered into, currently effective or entered into in the future that
includes terms and conditions regarding equity awards) which relate to the
subject matter hereof.

9. Waiver. No waiver of any breach or condition of this Agreement shall be
deemed a waiver of any other or subsequent breach or condition whether of like
or different nature.

10. Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the

9

 

--------------------------------------------------------------------------------

 

obligations or restrictions imposed on either the Participant or the Performance
Share Units pursuant to this Agreement.

11. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.

12. Governing Law. The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

13. Arbitration. Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

14. Clawback Policy. By accepting this award the Participant hereby agrees that
this award and any other compensation paid or payable to the Participant is
subject to Company’s Policy on Recovery of Incentive Compensation in Event of
Financial Restatement (or any successor policy) as in effect from time to time,
and that this award shall be considered a bonus for purposes of such policy. In
addition, the Participant agrees that such policy may be amended from time to
time by the Board in a manner designed to comply with applicable law and/or
stock exchange listing requirements. The Participant also hereby agrees that the
award granted hereunder and any other compensation payable to the Participant
shall be subject to recovery (in whole or in part) by the Company to the minimum
extent required by applicable law and/or stock exchange listing requirements.

15. Amendment. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto; provided, that the Company may
alter, modify or amend this Agreement unilaterally if such change is not
materially adverse to the Participant or to cause this Agreement to comply with
applicable law or avoid the imposition of any tax, interest or penalty under
Section 409A.

16. Severability. The provisions of this Agreement are severable and if any
portion of this Agreement is declared contrary to any law, regulation or is
otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

17. Execution. Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

18. Variation of Pronouns. All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

19. Tax Treatment; Section 409A. The Participant shall be responsible for all
taxes with respect to the Performance Share Units.  Notwithstanding the forgoing
or any provision of the Plan or this Agreement:

19.1 The parties agree that this Agreement shall be interpreted to comply with
or be exempt from Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.  However, the Company makes no guarantee regarding the tax treatment
of the Performance Share Units and none of the Company, its Parent, Subsidiaries
or

10

 

--------------------------------------------------------------------------------

 

affiliates, nor any of their employees or representatives shall have any
liability to the Participant with respect thereto.

19.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  If the Participant is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Participant, and (ii) the date of the Participant’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 19.2 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to the Participant in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

19.3 For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

[The remainder of this page is left blank intentionally.]

 

11

 

--------------------------------------------------------------------------------

Exhibit *10.5(45)

 

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share
Units Agreement as of the date first written above.

 

 

 

 

MGM RESORTS INTERNATIONAL

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

 

By:

 

 

Name:

 

 

 

 

 

 

 

[Signature Page to Performance Share Units Agreement]

--------------------------------------------------------------------------------

Exhibit *10.5(45)

EXHIBIT A

ARBITRATION

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1.Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph. This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them. The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2.Claims Subject to Arbitration: This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law. Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit A.
Such claims include any and all alleged violations of any state or federal law
whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

 

3.Non-Waiver of Substantive Rights: This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law. However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum. By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4.Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim. The failure to initiate arbitration within this time
limit will bar any such claim. The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly. The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 7 of the Agreement. In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
a claim to the Company’s Executive Vice President and General Counsel. Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.

 

5.Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes. The arbitrator shall be either a retired judge or an
attorney experienced in employment law and licensed to practice in the state in
which arbitration is convened. The parties shall select one arbitrator from
among a list of three qualified neutral arbitrators provided by JAMS. If the
parties are unable to agree on the arbitrator, each party shall strike one name
and the remaining named arbitrator shall be selected.

 

6.Representation/Arbitration Rights and Procedures:

 

 a.Participant may be represented by an attorney of his/her choice at his/her
own expense.

 

 b.The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable. In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law. The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.

 

 c.The arbitrator shall have no authority to award non-economic damages or
punitive damages except where such relief is specifically authorized by an
applicable state or federal statute or common law. In such a situation, the
arbitrator shall specify in the award the specific statute or other basis under
which such relief is granted.

 

[Signature Page to Performance Share Units Agreement]

--------------------------------------------------------------------------------

 

 d.The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

 e.The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS. The arbitrator shall decide disputes regarding the
scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding. The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.

 

 f.The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure. The arbitrator shall have subpoena power so that either
Participant or the Company may summon witnesses. The arbitrator shall use the
Federal Rules of Evidence. Both parties have the right to file a post hearing
brief. Any party, at its own expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of the proceedings.

 

 g.Any arbitration hearing or proceeding shall take place in private, not open
to the public, in Las Vegas, Nevada.

 

7.Arbitrator’s Award: The arbitrator shall issue a written decision containing
the specific issues raised by the parties, the specific findings of fact, and
the specific conclusions of

 

 law. The award shall be rendered promptly, typically within 30 days after
conclusion of the arbitration hearing, or the submission of post-hearing briefs
if requested. The arbitrator may not award any relief or remedy in excess of
what a court could grant under applicable law. The arbitrator’s decision is
final and binding on both parties.. Judgment upon an award rendered by the
arbitrator may be entered in any court having competent jurisdiction.

 

 a.Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.

 

 b.In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

 

8.Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the Company.
Participant and the Company shall each pay for their own expenses, attorney’s
fees (a party’s responsibility for his/her/its own attorney’s fees is only
limited by any applicable statute specifically providing that attorney’s fees
may be awarded as a remedy), and costs and fees regarding witness, photocopying
and other preparation expenses. If any party prevails on a statutory claim that
affords the prevailing party attorney’s fees and costs, or if there is a written
agreement providing for attorney’s fees and/or costs, the arbitrator may award
reasonable attorney’s fees and/or costs to the prevailing party, applying the
same standards a court would apply under the law applicable to the claim(s).

 

9.The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the Agreement.
These arbitration provisions can only be modified or revoked in a writing signed
by both parties and which expressly states an intent to modify or revoke the
provisions of this Exhibit A.

 

10.The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

 

11.Capitalized terms not defined in this Exhibit A shall have the same
definition as in the Agreement to which this is Exhibit A.

 

12.If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A. All other provisions shall remain in
full force and effect.

 

 




14

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

BOTH PARTIES ACKNOWLEDGE THAT: THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE PERFORMANCE SHARE UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury. It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law. Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

[The remainder of this page is left blank intentionally.]

15

 

--------------------------------------------------------------------------------

Exhibit *10.5(45)

Exhibit C

 

Name of Report

  

Generated By

Including, but not limited to:

  

 

Arrival Report

  

Room Reservation/Casino Marketing

Departure Report

  

Room Reservation/Casino Marketing

Master Gaming Report

  

Casino Audit

Department Financial Statement

  

Finance

$5K Over High Action Play Report

  

Casino Marketing

$50K Over High Action Play Report

  

Casino Marketing

Collection Aging Report(s)

  

Collection Department

Accounts Receivable Aging

  

Finance

Marketing Reports

  

Marketing

Daily Player Action Report

  

Casino Operations

Daily Operating Report

  

Slot Department

Database Marketing Reports

  

Database Marketing

Special Event Calendar(s)

  

Special Events/Casino Marketing

Special Event Analysis

  

Special Events/Casino Marketing

Tenant Gross Sales Reports

  

Finance

Convention Group Tentative/Confirmed Pacing Reports

  

Convention Sales

Entertainment Event Settlement Reports

  

Finance

Event Participation Reports

  

Casino Marketing

Table Ratings

  

Various

Top Players

  

Various

Promotion Enrollment

  

Promotions

Player Win/Loss

  

Various




 

 